
	

114 HR 3379 IH: Airplane KITS Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3379
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Sean Patrick Maloney of New York (for himself and Mr. Hanna) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Administrator of the Federal Aviation Administration to initiate a rulemaking with
			 respect to aircraft medical kits, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Airplane Kids In Transit Safety Act of 2015 or the Airplane KITS Act of 2015. 2.Aircraft medical kitsNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a rulemaking to ensure that the medical kits required to be carried in aircraft operated by air carriers contain appropriate medication and equipment to meet the emergency medical needs of children, including an epinephrine auto-injector.
		
